Title: To George Washington from George Clinton, 18 October 1780
From: Clinton, George
To: Washington, George


                  
                     Sir,
                     Albany 18th Octobr 1780. 10 OClock
                     P.M.
                  
                  I wrote your Excellency from Poughkeepsie on Saturday last and
                     communicated to you the Accounts which I had then received from this Quarter,
                     the next Day I set out for this place and arrived here on Monday. Upon my
                     Arrival I found the main Body of the Enemy which appeared in the Northward had
                     returned by the Way of Lake George and that part of the Country seemed again to
                     be in a State of Tranquility. Yesterday Morning however I was informed that a
                     party had made its appearance at Ballston and distroyed some Buildings there
                     and about Noon received Accounts that the Enemy were at Schohary and it is now
                     confirmed that they have distroyed the whole of that valuable settlement, their
                     Numbers of one Division are computed at about 600 and the Account, of the other
                     Division is uncertain, they have Artillery with them Major Woolsey who commands
                     200 of the Levies made a sally from one of the small Forts there and took two a
                     Regulars and killed five Savages—by what rout they came or mean to return I
                     have not been able to ascertain. Yesterday Morning I ordered General
                     VanRensselair with some Troops to Schenectady with Directions as soon as he
                     could make the proper discoveries and if his Force should appear competent to
                     march and endeavour to intercept them.
                  By a Letter from General Schuyler at Saratoga I am informed that
                     the Enemy yesterday burnt the settlement of White Creek in Charlotte County and
                     the smoke was discoverable from the Heights near his House.
                  The Port at Fort Edward after the removal of the Stores is
                     evacuated, the Levies who were stationed there having insisted that their Time
                     of service is expired and Colo. Livingston the commanding Officer with the other
                     Officers are now on their return. I have ordered out the whole of the Militia
                     from this part of the State; a considerable part are already in the Field and I
                     shall leave this immediately for Schonectady in order to make the necessary
                     Arrangements.
                  From this State of Matters your Excellency will perceive the
                     necessity of sending a Force if it can possibly be spared for the defence of
                     this part of the Country no dependance can be placed on the Militia remaining
                     from Home and the three Months levies will soon be dismissed so that without
                     some farther Protection Schenectady and this place will be our Frontier.
                  I received no Intelligence from the Grants either whether the
                     Enemy have done any Mischief there and whether their Militia is turning for our
                     Assistance—I am Dear Sir your Excellency’s Your most Obedt Servant
                  
                     Geo: Clinton
                  
               